
	

114 HR 4613 IH: Help Extract Animals from Red Tape Act of 2016
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4613
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Katko (for himself and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to civil forfeitures relating to certain seized
			 animals.
	
	
 1.Short titleThis Act may be cited as the Help Extract Animals from Red Tape Act of 2016 or the HEART Act of 2016. 2.Reduced notice periodSection 983(a)(1)(A) of title 18, United States Code, is amended by adding at the end the following new clause:
			
 (vi)With respect to an animal seized under section 26 of the Animal Welfare Act or under section 1955 of this title, clauses (i), (ii), (iii), and (v), shall be applied by substituting 30-days for 60-days..
 3.Bond hearing proceduresSection 983(a) of title 18, United States Code, is amended by adding at the end the following:  (5) (A)If an animal is seized under section 26 of the Animal Welfare Act or under section 1955 of this title, the Government may, not later than 21 days after a claim is filed under paragraph (2) or (4), petition in United States district court for a bond hearing relating to that claim. Upon filing the petition, the Government shall give the person claiming an interest in the animal actual notice of the hearing. The court shall, except upon good cause shown, commence that hearing not later than 15 days after the date that the person receives the notice required under this subparagraph.
 (B)Not later than 5 days prior to the hearing date, the Government shall provide an accounting of the costs already incurred, and the estimated reasonable and anticipated costs of future care for the animal per day, to both the court and the person claiming an interest in the animal.
					(C)
 (i)Unless the person claiming an interest in the animal shows good cause not to require a bond, the court shall order that person to post a bond.
 (ii)The amount of the bond shall be that amount the court determines sufficient to reimburse all reasonable and anticipated costs of caring for the animal from the date of seizure to a date the court deems appropriate, unless the court determines the person claiming an interest in the animal is financially unable to post a bond in that amount. In that case, the court may set the amount of the bond to cover partial payment of those costs.
 (iii)In determining whether the person claiming an interest in the animal has an inability to pay a bond, the court shall consider—
 (I)the income, earning capacity, and financial resources of the person claiming an interest in the animal;
 (II)the actual cost of care for the animal prior to seizure of the animal by the person claiming an interest in the animal, including but not limited to food, vaccinations, veterinary expenses, and licenses; and
 (III)such other factors as the court deems appropriate. (iv)If the court does not order the posting of a bond, or orders a bond in an amount that would only cover partial payment of these costs, the court shall state on the record the reason for that action.
 (D)If the person claiming an interest in the animal fails to post the bond as ordered by the end of the 15th day beginning after the date of the issuance of the order, the court may order the immediate forfeiture to the Government of the seized animal to which the order applies.
 (E)If a bond is posted under this subparagraph, the seizing agency or the United States Marshals Service may draw from the bond the actual reasonable costs incurred in caring for the seized animal.
 (F)Any unspent portion of the bond shall be returned to the person claiming an interest in the animal upon resolution of the forfeiture proceedings.
 (G)If the person claiming an interest in the animal posts a bond and prevails in the forfeiture proceedings—
 (i)that person shall be entitled to receive the full amount that person posted as a bond under this subparagraph; and
 (ii)the Government shall reimburse any amount drawn under subparagraph (E) necessary to provide that full amount.
 (H)In this subparagraph, the term reasonable and anticipated costs includes food, boarding, veterinary care (including humane euthanasia where appropriate), transport, and any other costs the court deems necessary to provide care to the seized animal.
 (I)Nothing in this subparagraph prevents, in lieu of posting security or proceeding to a forfeiture hearing, the voluntary permanent relinquishment of an animal by its owner to—
 (i)an animal control or animal shelter; (ii)an animal protection organization; or
 (iii)the Government. (J)The testimony of a person at a hearing held under this subsection is not admissible against that person in any criminal proceeding, except in a prosecution for perjury, and does not waive that person's right against self-incrimination.
					.
		
